

EXHIBIT 10



LEASE AGREEMENT
 
XENON RESEARCH, INC.
 
as Landlord
 
AND
 
FARO TECHNOLOGIES, INC.
 
as Tenant


DATED: As of August 8, 2006



--------------------------------------------------------------------------------

 
 
THIS LEASE AGREEMENT (the “Lease”) is made as of August 8, 2006 between Xenon
Research, Inc. (“Landlord”), a Florida corporation having its principal place of
business at 1640 East Adams Drive, Maitland, Florida 32751 and FARO
Technologies, Inc. (“Tenant”) a Florida corporation having its principal place
of business at 125 Technology Park, Lake Mary, Florida 32746.
 
WITNESSETH:
 
Landlord and Tenant do hereby covenant and agree as follows:
 
ARTICLE I
 
DEMISED PREMISES
 
Section 1.1. Landlord does hereby lease and demise unto Tenant and Tenant does
hereby hire and take from Landlord, all those certain plots, pieces or parcels
of land, together with the buildings, structures and improvements thereon,
located at 125 Technology Park, Lake Mary, Florida 32746 (said land, together
with any and all buildings, structures and improvements now or hereafter erected
thereon by Landlord or Tenant, being hereinafter referred to as the “Demised
Premises”).
 
ARTICLE II
 
TERM
 
Section 2.1. The term of this Lease shall commence as of July 1, 2006 (the
“Commencement Date”) and expire at midnight on July 1, 2011, both dates
inclusive, unless sooner terminated as hereinafter provided (the “Initial
Term”). Thereafter, this Lease shall automatically renew for one (1) successive
term of five (5) years, unless Tenant provides Landlord written notice of
non-renewal, which notice is delivered at least 90 days prior to the end of the
then current term of this Lease (hereinafter the “Renewal Term,” and hereinafter
the Initial Term and the Renewal Term are collectively referred to as the
“Term”). The date the Lease expires pursuant to this paragraph or such earlier
termination date as may be provided for elsewhere in this Lease shall be
referred to as the “Expiration Date.”
 
Section 2.2. Notwithstanding anything to the contrary in Section 2.1 hereof,
Tenant may in its sole discretion terminate this Lease after three (3) years
from the Commencement Date upon written notice delivered to Landlord, which
notice shall be delivered one (1) year prior to the date upon which Tenant
wishes to early terminate this Lease. The parties agree and acknowledge that the
early termination right set forth in this Section 2.2 is a one time right which
shall become effective and may be exercised after three (3) years from the
Commencement Date. Upon this earlier termination, the parties shall be released
from any and all further liability and obligations under this Lease (including
Tenant’s obligation to pay Fixed Rent and Additional Rent) other than those
obligations which specifically survive termination of this Lease.
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
RENT AND ADDITIONAL RENT
 
Section 3.1. During the first year of the Initial Term, Tenant shall pay to
Landlord, as fixed rent (the “Fixed Rent” ) for the Demised Premises $302,750.00
per annum payable in equal monthly installments, each in advance on the first
day of each month during the first year of the Initial Term hereof, and without
offset or deduction of any kind whatsoever, except as herein specifically set
forth. Commencing on the first anniversary of the Commencement Date and on each
anniversary of the Commencement Date thereafter during the Initial Term and
Renewal Term, the Fixed Rent shall be increased by an amount equal to the
product of three percent (3%) multiplied by the Fixed Rent for the immediate
preceding twelve month period. During the Term, Tenant shall pay to Landlord the
Fixed Rent payable in equal monthly installments, each in advance on the first
day of each month during the term hereof, without offset or deduction of any
kind whatsoever, except as herein specifically set forth.
 
Section 3.2. Tenant shall also pay and discharge as additional rent (the
“Additional Rent”) all other amounts, liabilities and obligations of whatsoever
nature that Tenant assumes or agrees to pay under this Lease. In the event of
any failure on the part of Tenant to pay any of the Additional Rent, Landlord
shall have all legal, equitable and contractual rights, powers and remedies
provided either in this Lease or by statute or otherwise in the case of
nonpayment of the Fixed Rent.
 
Section 3.3. Except as provided in Section 3.6, Tenant further agrees to pay, in
addition to, but not in lieu of, the Fixed Rent or Additional Rent any and all
sales and use tax now or hereafter imposed by any governmental entity upon,
applicable to, or measured by or on the Fixed Rent and Additional Rent and any
other charge payable to Landlord under this Lease. Tenant shall pay to Landlord,
concurrently with each such payment of Fixed Rent and Additional Rent, or such
other charges hereunder, the amount of sales and use tax attributable to the
payment being made to Landlord. If any such tax is required to be paid to the
governmental taxing authority directly by Landlord, whether during the Term of
the Lease or subsequent to the termination of this Lease (including any
underpayments, if such tax is levied on the amounts paid by Tenant), then
Landlord upon demand shall be fully reimbursed by Tenant for such payment.
 
Section 3.4. All Fixed Rent and Additional Rent payable hereunder shall be made
payable to Landlord and sent to Landlord’s address as above set forth, or to
such other person or persons or at such other place as may be designated by
notice from Landlord or Landlord’s successors, to Tenant, from time to time, and
shall be made in United States currency which shall be legal tender for all
debts, public and private.
 
Section 3.5. This Lease shall be deemed and construed to be a “net lease” and
Tenant shall pay to Landlord, absolutely net through the Expiration Date, the
Fixed Rent and Additional Rent without deduction, abatement, or set-off
whatsoever, except for any deduction, set-off, or abatement permitted under this
Lease. Under no circumstances or conditions, whether now existing or hereafter
arising, or whether beyond the present contemplation of the parties, shall
Landlord be expected or required to make any payment of any kind whatsoever or
be under any other obligation or liability hereunder, except as otherwise
provided in this Lease.
 
2

--------------------------------------------------------------------------------

 
 
Section 3.6. Landlord shall be responsible for the payment of “Taxes” (as
hereinafter defined) and “Insurance Expenses” (as hereinafter defined”) for the
Demised Premises. In addition to the monthly payment of Fixed Rent as set forth
above, Tenant shall be responsible for an additional amount to be computed
annually based on the amount of the Taxes and Insurance Expenses covering the
Demised Premises (hereinafter referred to as the “Premium”). The Premium shall
be adjusted annually based upon increases in the Taxes and Insurance Expenses
covering the Demised Premises. This Premium shall be construed as Additional
Rent and shall be paid monthly in addition to monthly Fixed Rent.
 
For purposes of this Section 3.6, “Insurance Expenses” means the total costs and
expenses paid or incurred by Landlord in connection with the obtaining of
insurance on the Demised Premises or any part thereof or interest therein
including, without limitation, premiums for “all risk” fire and extended
coverage insurance, commercial general liability insurance, rent loss or
abatement insurance, earthquake insurance, flood or surface water coverage, and
other insurance as Landlord deems necessary in its sole and absolute discretion,
and any deductibles paid under policies of any such insurance. The foregoing
shall not be deemed an agreement by Landlord to carry any particular insurance
relating to the Demised Premises. Nothing in this section shall be deemed to
change or alter the amounts of insurance Tenant is to carry as set forth below.
 
For purposes of this Section 3.6, “Taxes” means all real estate taxes and
assessments, which shall include any form of tax, assessment (including any
special or general assessments and any assessments included within any tax bill
for the Demised Premises or any part thereof, including, without limitation,
entitlement fees, allocation unit fees and or penalty (if a result of Tenant’s
delinquency), sales tax, rent tax, occupancy tax or other tax (other than net
income, estate, succession, inheritance, transfer or franchise taxes), imposed
by any authority having the direct or indirect power to tax, or by any city,
county, state or federal government or any improvement or other district or
division thereof, whether such tax is determined by the area of the Demised
Premises, or any part thereof, or the Fixed Rent and other sums payable
hereunder by Tenant..
 
For purposes of establishing the Premium for the initial year of the Term, the
parties will use the ad valorem tax bill for the preceding year if the new ad
valorem tax bill has not be issued and the preceding years insurance premium
invoices for the Demised Premises. Every year, the Premium to be paid monthly
from Tenant to Landlord in addition to the monthly Fixed Rent shall be adjusted
to reflect changes in the Taxes and Insurance Expenses.
 
ARTICLE IV
 
USE OF PREMISES
 
Section 4.1. The Demised Premises may be used and occupied for manufacturing,
assembly, distribution, storage, and office facilities or for any other lawful
use or purpose whatsoever.
 
3

--------------------------------------------------------------------------------

 
 
Section 4.2. Tenant shall not use or knowingly permit to be used any part of the
Demised Premises for any unlawful or disreputable purpose.
 
Section 4.3. Tenant shall obtain all necessary, permits, licenses, and consents
from any or all appropriate governmental authorities to conduct its business,
and shall keep such permits, licenses, and consents in full force and effect.
 
Section 4.4. Landlord shall, if necessary, execute any applications or documents
which may be reasonably required by Tenant in connection with the operation of
the Demised Premises as provided in this Article IV; provided, however, that
Landlord shall in no event be obligated to pay or incur any obligation, expense
or liability of any nature whatsoever in connection therewith.
 
Section 4.5. The statement in this Lease of the nature of the use by Tenant of
the Demised Premises shall not be deemed or construed to constitute a
representation or guaranty by Landlord that such use may be conducted in the
Demised Premises or is lawful or permissible under any existing certificate of
occupancy or is otherwise permitted by law. In the event that Tenant is unable
to use or operate the Demised Premises for the purposes as set forth in Section
4.1 hereof due to circumstances beyond the control of Tenant, Tenant shall have
the option of terminating this Lease upon 90 days written notice to Landlord.
 
ARTICLE V
 
CONDITION OF PREMISES, ALTERATIONS AND REPAIRS
 
Section 5.1. Tenant has examined the Demised Premises, is familiar with the
physical condition thereof and is leasing the Demised Premises “AS IS”. Landlord
has not made and does not make any representations or warranties, either express
or implied, as to the physical condition, expenses, operation, use and
maintenance, or any other matter or thing affecting or related to the Demised
Premises.
 
Section 5.2. 
 
A. Landlord shall repair and maintain in good order and condition, ordinary wear
and tear excepted, the roof, the outside walls, the structural portions of the
Demised Premises, and the electrical, plumbing, and HVAC systems servicing the
Demised Premises. Landlord shall make repairs or replacements or cause them to
be made within a reasonable time (depending on the nature of the repair or
replacement needed) after receiving notice from Tenant. All maintenance shall be
performed in a manner reasonably intended to minimize disturbance of Tenant’s
business. At Tenant’s request, any such maintenance shall be performed during
non-business hours. If Landlord fails to undertake and complete all any
maintenance or repairs as required under this Lease, the failure of which
materially and adversely affects Tenant’s business operations, then thirty (30)
days after written request (or such longer period as is necessary if the repair
cannot be reasonably completed within the thirty (30) day period and Landlord
commences within such 30 day period and is diligently pursuing completion of
such repair), Tenant shall have the right, to undertake and complete such
maintenance or repairs at Landlord’s cost and expense. In performing such work,
Tenant shall (i) proceed in accordance with the applicable provisions of this
Lease and all applicable laws; (ii) use only such contractors, suppliers, etc.
as are duly licensed in the State of Florida and insured to effect such repairs
and who perform such repairs in first class buildings in the normal course of
their business; (iii) upon commencing such repairs, complete the same within a
reasonable period of time, (iv) effect such repairs in a good and workmanlike
quality; (v) use new materials; and (vi) indemnify and hold Landlord and its
lender(s), if any, harmless from any and all liability, damage and expense
arising from injury to persons or personal property arising out of or resulting
from Tenant’s exercise of such rights. Landlord shall have thirty (30) days from
receipt of Tenant’s invoice(s) for such costs to make payment in full. In the
event Landlord fails to tender full payment within said thirty (30) day period,
Tenant may thereafter begin to offset such costs against up to 10% of each
monthly installment of Fixed Rent due under this Lease until the entire cost has
been recovered.
 
4

--------------------------------------------------------------------------------

 
 
B. Except as provided in Section 5.2(A) above, Landlord shall have no
maintenance obligation with respect to the Demised Premises and no obligation to
make any repairs, in, on, or to the Demised Premises. Tenant assumes the full
and sole responsibility for the condition, operation, repair, replacement,
maintenance, and management of the Demised Premises, including all improvements,
throughout the Lease Term, except to the extent expressly set forth in Section
5.2(A). Tenant shall maintain the Demised Premises (including, without
limitation, all furniture, fixtures, equipment, and decorations) in good repair
and in a clean, attractive, first-class condition. Without limiting the
generality of foregoing, Tenant agrees to repair, replace, and maintain in good
and operational order and condition the non-structural interior portions of the
Demised Premises, including interior doors, interior windows, plate and window
glass, floor coverings, wall coverings, furniture, fixtures, equipment, and
appliances and the electrical and mechanical systems not considered office
standard which have been installed for the exclusive use and benefit of Tenant
such as electrical services for computers or similar items and security or
telephone systems for the Demised Premises. All replacements shall be of equal
quality and class to the original items replaced. Tenant shall not commit or
allow to be committed any waste on any portion of the Demised Premises.
 
C. In no event shall Landlord be required to repair any items it is required to
do so under Section 5.2(A) due to the gross negligence or intentional wrongful
acts of Tenant, its employees, agents or anyone else under its direct control.
 
Section 5.3. 
 
A. Tenant may, at its sole cost and expense, make changes, alterations,
installations, additions or improvements in or to the Demised Premises of any
nature or kind with Landlord’s prior written consent in each instance (not to be
unreasonably withheld, conditioned or delayed), provided only that, upon its
completion, each such change, alteration, installation or improvement will not,
in Landlord’s reasonable judgment, materially lessen the fair market value of
the Demised Premises nor change the primary usage or character of the Demised
Premises. All fixtures (other than trade fixtures, office furniture and
removable equipment), fences, railings, structures, other improvements and
equipment installed in or upon the Demised Premises at any time, either by
Tenant or by Landlord on Tenant’s behalf, whether prior to or during the Term,
shall become the property of Landlord and shall remain upon and be surrendered
with the Demised Premises unless (i) Landlord, by notice to Tenant no later than
thirty (30) days prior to the date fixed as the termination of this Lease,
elects to have the same removed or demolished by Tenant, in which event, the
same shall be removed or demolished from the Demised Premises by Tenant
forthwith, at Tenant’s expense. Nothing in this Article shall be construed to
prevent Tenant’s removal of trade fixtures furnished or installed by Tenant, but
upon removal of any such trade fixtures from the Demised Premises or upon
removal of other installations as may be required by Landlord, Tenant shall
immediately and at its expense, repair and restore the Demised Premises to the
condition existing prior to such installation and Tenant shall repair any damage
to the Demised Premises caused by such removal. All property permitted or
required to be removed by Tenant which remains in the Demised Premises at the
end of the term shall be deemed abandoned and may, at the election of Landlord,
either (i) be retained by Landlord as its property without payment therefor or
(ii) be disposed of by Landlord without accountability to Tenant as Landlord may
see fit. Whether Landlord retains such abandoned property as its property or
disposes of it as aforesaid, all costs of removal and repair to the Demised
Premises incurred by Landlord in connection with said abandoned property shall
be paid by Tenant to Landlord on demand, which payment obligation shall survive
the expiration or earlier termination of the Term.
 
5

--------------------------------------------------------------------------------

 
 
B. Tenant shall, before making any changes, alterations, additions,
installations or improvements, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof and shall deliver promptly
duplicates of all such permits, approvals and certificates to Landlord. Tenant
agrees to carry and will cause Tenant’s contractors and sub-contractors to carry
such worker’s compensation, general liability, personal and property damage
insurance as Landlord may from time to time reasonably require. Tenant agrees to
obtain and deliver to Landlord, to the extent permitted by applicable law,
written and unconditional waivers of mechanic’s liens upon the Demised Premises
for all work, labor and services to be performed and materials to be furnished
in connection with such work, signed by all contractors, sub-contractors,
materialmen and laborers to become involved in such work.
 
C. In accordance with the applicable provisions of the “Construction Lien Law”
and specifically Section 713.10, Florida Statutes, no interest of Landlord,
whether personally or in the Demised Premises, shall be subject to liens for
improvements made by Tenant or caused to be made by Tenant hereunder. Further,
Tenant acknowledges that Tenant, with respect to improvements or alterations
made by Tenant or caused to be made by Tenant hereunder, shall promptly notify,
as required by state law, the contractor making such improvements to the Demised
Premises of this provision exculpating Landlord's liability for such liens. Upon
Landlord’s request, Tenant shall execute the memorandum attached hereto as
Exhibit “A” or a form with similar content prepared by Landlord.
 
Notwithstanding the foregoing, if any construction lien or other lien,
attachment, judgment, execution, writ, charge or encumbrance is filed against
the Demised Premises, or any alterations, fixtures or improvements therein or
thereto, as a result of any work action or inaction done by or at the direction
of Tenant or any of Tenant's agents, Tenant will discharge the same of record
within ten (10) days after the filing thereof, failing which Tenant will be in
default under this Lease. In such event, without waiving Tenant's default,
Landlord, in addition to all other available rights and remedies, without
further notice, may discharge the same of record by payment, bonding or
otherwise, as Landlord may elect, and upon request Tenant will reimburse
Landlord for all costs and expenses so incurred by Landlord plus interest
thereon from the date of such expenditure at the highest rate allowed by law.
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
INSURANCE
 
Section 6.1. Tenant shall keep in force at Tenant’s expense so long as this
Lease remains in effect and during such other times as Tenant occupies the
Demised Premises or any part thereof, a policy or policies of comprehensive
general commercial liability insurance, with the premiums thereon fully paid on
or before the due dates, for Tenant’s own protection covering the Demised
Premises and Tenant’s use thereof, in reasonable amounts as reasonably
determined by Landlord, or such greater amounts as may be reasonably required
from time to time by a mortgagee. Tenant shall also keep in force fire, extended
coverage and water damage insurance for Tenant’s personal property, including,
but not confined to inventory, trade fixtures, floor coverings, furniture and
all other property of Tenant whether removable or not at termination of this
Lease, including leasehold betterments and improvements; such insurance on
leasehold betterments and improvements shall be in amounts sufficient to cover
the full replacement cost of any repair or reconstruction from any such hazard
during the entire Term, such insurance naming the Landlord as an additional
named insured as its interest may appear. Tenant shall also maintain business
interruption insurance and employers’ liability insurance as may be customary,
prudent or appropriate during the term of this Lease. Tenant shall maintain such
worker’s compensation insurance as statutorily required.
 
Section 6.2. Landlord shall keep in force casualty, fire, extended coverage and
water damage insurance insuring Landlord’s interest in the Demised Premises.
 
Section 6.3. All insurance maintained by Tenant and Landlord pursuant to this
Article shall provide that (i) no cancellation, material change or reduction
thereof shall be effective until at least thirty (30) days after written notice
thereof is given to Landlord or Tenant as applicable, (ii) the rights of the
insured(s) to receive and collect the proceeds thereof shall not be diminished
because of any additional insurance carried by Landlord on its own account,
(iii) all losses shall be payable notwithstanding any act or negligence of
Landlord or Tenant which might, absent such agreement, result in a forfeiture of
all or part of such insurance payment and notwithstanding the occupation of the
Demised Premises for purposes more hazardous than permitted by the terms of such
policy; (iv) be written with insurance companies authorized to do business in
Florida, reasonably acceptable to Landlord, and having an A. M. Best Rating of
A-/VIII or better in Best’s Insurance Guide (or a similar rating in an
equivalent publication if Best’s Insurance Guide is no longer in publication);
and (v) be written on an occurrence basis and endorsed to name Landlord and
Landlord’s mortgagee, if any, as additional insureds.
 
Section 6.4. At either Landlord or Tenant’s request at any time following the
commencement of the Initial Term, either party shall deliver to other party
certificates of insurance and copies of the insurance policies evidencing the
insurance required to be maintained under this Article. Landlord and Tenant also
shall deliver to the other party at least thirty (30) days prior to the
expiration date of any such policy or policies or any other policies required to
be maintained under this Article (or of any renewal policy or policies),
certificates for the renewal policies of such insurance. Each party covenants to
furnish to the other party promptly upon the other party’s request copies of
insurance policies required to be maintained by the applicable party hereunder,
certified by the insurance carrier or broker.
 
7

--------------------------------------------------------------------------------

 
 
Section 6.5. To the extent permitted by law and to the extent that insurance is
in force and collectible, Landlord and Tenant each hereby release and waive all
right each of them would have against the other, by any of subrogation or
otherwise, arising from or caused by any hazard covered by insurance on the
Demised Premises. Each party shall obtain such release and waiver from each
insurance company issuing the policies required under Lease.
 
Section 6.6. Tenant shall not do or suffer to be done, or keep or suffer to be
kept, anything in, upon or about the Demised Premises which will contravene
Landlord’s policies insuring against loss or damage by fire or other hazards,
including, but not limited to, public liability, or which will prevent Landlord
from securing such policies in companies acceptable to Landlord. If anything is
done, permitted to be done or suffered to be done by Tenant or kept in, upon and
about the Demised Premises which shall cause the rate of fire or other insurance
on the Demised Premises in companies acceptable to Landlord to be increased
beyond the minimum rate from time to time applicable to the Demised Premises for
the permitted use or permitted uses made thereof, Tenant shall pay, as
Additional Rent hereunder, the amount of any such increase promptly upon demand
by Landlord and shall cease such action until such payment is made.
 
Section 6.7. Tenant waives any rights of action against Landlord for loss or
damage to its improvements, fixtures and personal property in the Demised
Premises, except damage caused by the gross negligence or misconduct of
Landlord, its agents or employees.
 
Section 6.8. Anything in this Lease to the contrary notwithstanding, Landlord
and Tenant each hereby waives any and all rights of recovery, claim, action or
cause of action, against the other, its agents, servants, partners,
shareholders, officers or employees, for any loss or damage that may occur to
the Demised Premises or any improvements thereto or thereon, or any personal
property of such party therein or thereon, by reason of fire, the elements, or
any other cause which is insured against under the terms of the standard fire
and extended coverage insurance policies referred to in this Article, regardless
of cause or origin, including the negligence of the other party hereto, its
agents, officers, partners, shareholders, servants or employees, and covenants
that no insurer shall hold any right of subrogation against such other party.
 
ARTICLE VII
 
DAMAGE OR DESTRUCTION
 
Section 7.1. If the Demised Premises shall be (i) so damaged that substantial
alteration or reconstruction of the Demised Premises shall, in Landlord’s
opinion, be required (whether or not the Demised Premises shall have been
damaged by such casualty); or (ii) any mortgagee of the Demised Premises should
require that the insurance proceeds payable as a result of a casualty be applied
to the payment of any mortgage debt on the Demised Premises; or (iii) there is
any material uninsured loss to the Demised Premises; or (iv) the Demised
Premises shall be partially damaged by casualty during the last year of the then
current Term, and the estimated cost of repair exceeds ten (10%) percent of the
Fixed Rent then remaining to be paid by Tenant for the balance of the then
current Term; either Landlord or Tenant may, within ninety (90) days after such
casualty, give written notice to the other party of such party’s election to
cancel and terminate this Lease, and the balance of the Term shall automatically
expire on the fifth (5th) day after such notice is delivered.
 
8

--------------------------------------------------------------------------------

 
 
 
Section 7.2. If Landlord does not have the right to terminate this Lease
pursuant to Section 7.1 above, or if Landlord has the right to terminate and
does not elect to do so, Landlord shall commence and proceed with reasonable
diligence to restore the Demised Premises to substantially the same condition
they were in immediately prior to the happening of the casualty.
 
Section 7.3. Fixed Rent, Additional Rent and other such sums payable by Tenant
hereunder, shall abate in proportion to the portion of the Demised Premises not
useable by Tenant as a result of any casualty, as of the date on which the
Demised Premises becomes unusable. Landlord shall not be liable to Tenant for
any delay in restoring the Demised Premises or any inconvenience or annoyance to
Tenant or injury to Tenant’s business resulting in any way from such damage or
the repairs, Tenant’s sole remedy being the right to an abatement of Fixed Rent,
Additional Rent and other such sums payable by Tenant hereunder, or termination
of this Lease as provided above.
 
ARTICLE VIII
 
ASSIGNMENT AND SUBLETTING
 
Section 8.1. Except as specifically provided in this Article VIII, Tenant may
not assign, sublet, underlet, mortgage or encumber this Lease or any of its
interests hereunder, without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion. Any transfer of Tenant’s
interest in this Lease or the Demised Premises by operation of law, regardless
of whether the same is characterized as voluntary or involuntary, shall be
construed as an “assignment” governed by this Article VIII. Landlord’s written
consent to any one assignment shall not act as a waiver of the requirements of
consent with respect to any subsequent assignment.
 
Section 8.2. Upon a permitted assignment or subletting under this Article VIII,
the assignee shall assume all rights and obligations of Tenant under this Lease.
Any assignee of Tenant shall deliver to Landlord an assumption agreement in a
form reasonably satisfactory to Landlord no less than ten (10) days after the
effective date of the proposed assignment. Notwithstanding anything to the
contrary contained in this Lease, upon a permitted assignment of this Lease, the
assigning Tenant’s liability under this Lease shall terminate.
 
Section 8.3. Notwithstanding any contrary provision of this Article VIII,
Landlord shall not withhold its consent to an assignment or subletting by Tenant
so long as the proposed assignee (i) agrees in writing to be bound by all of the
terms and conditions contained herein; and (ii) demonstrates to Landlord’s
satisfaction, which may not be unreasonably withheld, adequate tangible
financial resources to meet the obligations of Tenant under this Lease.
 
9

--------------------------------------------------------------------------------

 
 
Section 8.4. Notwithstanding any contrary provision of this Article VIII,
Landlord’s consent shall not be necessary for any assignment or subletting to
any person or entity (i) which is an affiliate of Tenant;  (ii) with which or
into which Tenant has merged or consolidated; or (iii) which acquires all,
substantially all or a majority of Tenant’s assets or leases in the state in
which the Demised Premises is located. For purposes of this Section 8.4, an
“affiliate” of a person or entity shall mean any other person or entity which
controls, is controlled by, or is under common control with such person or
entity.
 
ARTICLE IX
 
SUBORDINATION; NON-DISTURBANCE
 
Section 9.1. Tenant agrees to subordinate its interest in this Lease to any
future mortgage or deed of trust encumbering the Demised Premises and held by an
institutional mortgagee by the execution of a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) in form reasonably acceptable to Tenant and
mortgagee. Tenant agrees to execute and deliver the SNDA within ten (10) days
request from Landlord. Such SNDA should provide that the Lease will remain in
effect and the mortgagee will recognize the Tenant as a lessee so long as the
Tenant is not in default under the lease. Tenant’s interest in this Lease shall
not be subordinate to any future mortgage or deed of trust until Tenant receives
a fully executed SNDA from the holder of such mortgage or deed of trust.
 
ARTICLE X
 
OBLIGATIONS OF TENANT
 
Section 10.1. Tenant shall promptly comply with all laws, ordinances, orders,
rules, regulations, and requirements of all governmental or quasi-governmental
authorities or bodies then having jurisdiction over the Demised Premises (or any
part thereof) and/or the use and occupation thereof by Tenant, of every nature
and kind, whether any of the same relate to or require (i) structural or
non-structural changes to or in and about the Demised Premises or any buildings
or other improvements thereon including, without limitation, any equipment
located thereon, or (ii) changes or requirements incident to or as the result of
any use or occupation thereof or otherwise, and Tenant shall so perform and
comply, whether or not such laws, ordinances, orders, rules, regulations or
requirements shall now exist or shall hereafter be enacted or promulgated and
whether or not the same may be said to be within the present contemplation of
the parties hereto.
 
Section 10.2. Any work performed or alterations or changes made to the Demised
Premises shall be subject to, and performed in accordance with, the provisions
of Article V hereof.
 
Section 10.3. Tenant shall indemnify and save harmless Landlord and his agents
against and from (a) any and all claims arising from (i) the conduct of business
in the Demised Premises, (ii) any work or thing whatsoever done, or any
condition created in or abut the Demised Premises by the Tenant during the Term,
or (iii) any negligent or wrongful act or omission of Tenant or any of its
subtenants or licensees or its or their employees, agents, or contractors, and
(b) all liabilities, costs and expenses, including reasonable attorney’s fees
and disbursements, incurred or suffered by Landlord, in or in connection with
any such claim, action or proceeding brought thereon. In case any action or
proceeding shall be brought against Landlord by reason of any such claim,
Tenant, upon notice from Landlord, shall resist and defend such action or
proceeding by counsel chosen by Tenant who shall be reasonably satisfactory to
Landlord. Tenant or its counsel shall keep Landlord fully apprised at all times
of the status of such defense.
 
10

--------------------------------------------------------------------------------

 
 
Section 10.4. 
 
A. If at any time prior to, or during the Term hereof (or within the statutory
period thereafter if attributable to Tenant), any mechanic’s or other lien shall
be filed against the Demised Premises or any part thereof for work performed by
the Tenant, Tenant shall at its sole cost and expense cause the same to be
discharged by payment, bonding or otherwise, as provided by law, within 30 days
after receipt of notice by Tenant of the filing thereof. In default of Tenant’s
procuring the discharge of any such lien as aforesaid, Landlord may, without
notice, and without prejudice to his other remedies hereunder, procure the
discharge thereof by bonding or payment or otherwise, and all cost and expense
which Landlord shall incur shall be paid by Tenant to Landlord as Additional
Rent forthwith.
 
B. Landlord shall not under any circumstances be liable to pay for any work,
labor or services rendered or materials furnished to or for the account of
Tenant upon or in connection with the Demised Premises, and no mechanic’s or
other lien for such work, labor or services or material furnished shall, under
any circumstances, attach to or affect the reversionary interest, of Landlord in
and to the Demised Premises or in and to any buildings, alterations, repairs, or
improvements to be erected or made thereon.
 
ARTICLE XI
 
DEFAULT BY TENANT
 
Section 11.1. Each of the following shall be deemed an event of default (an
“Event of Default”) and a material breach of this Lease by Tenant:
 
(a) If the Fixed Rent or any Additional Rent herein reserved shall not be paid
as and when the same shall become due and payable, and such default shall
continue for a period of ten (10) days after written notice by Landlord to
Tenant.
 
(b) If Tenant shall default in the performance or observance of any of the other
agreements, conditions, covenants or terms herein contained, and such default
shall continue for a period of thirty (30) days after written notice by Landlord
to Tenant (provided this 30 day cure period shall be extended for such
reasonable period of time as is necessary to cure the default, if the alleged
default is not reasonable capable of cure within said 30-day period and Tenant
commences and continues to diligently cure the alleged default).
 
11

--------------------------------------------------------------------------------

 
 
(c) If Tenant should fail to pay the Fixed Rent or any Additional Rent when due
and payable more than three (3) times in any six (6) month period during the
Term.
 
Section 11.2. Upon the occurrence of any Event of Default, Landlord shall have
the right thereafter to terminate and end this Lease and the term hereby
granted, as well as all of the right, title and interest of Tenant hereunder, by
giving to Tenant a written notice of the termination of this Lease, and upon the
expiration of the time fixed in such termination notice, which shall not be less
than fifteen (15) days after the giving thereof, this Lease and the term hereby
granted, as well as all of the right, title and interest of Tenant hereunder,
shall wholly cease and expire in the same manner, and with the same force and
effect (except as to Tenant’s liability as hereinafter provided) as if the
expiration of time fixed in such notice were the end of the Term; and Tenant
shall then immediately quit and surrender to Landlord the Demised Premises,
including any and all buildings, additions and improvements erected thereon, all
other improvements, and Landlord may enter into or repossess the Demised
Premises, whether by force, summary proceedings or otherwise; and Tenant hereby
waives any and all rights to recover or regain possession of the Demised
Premises or to reinstate or to redeem this Lease, as permitted or provided by or
under any of the provisions of any statute, law or decision now or hereafter in
force and effect, and Tenant hereby waives any and all right to any second or
further trial in ejectment, or to any other actions, as provided by any statute,
law or decision now or hereafter in force and effect; and Tenant hereby also
waives the service of any further notice demanding rent, or of intention to
reenter, as provided by any present or future statute, law or decision.
 
Section 11.3. In the event of a cancellation or termination of this Lease, other
than the early termination permitted in accordance with Section 2.2 above,
either by operation of law, or by the issuance of a warrant of dispossess, or by
the service of a notice of termination as above provided, or otherwise, for any
cause or causes whatsoever, except by fire or other casualty or condemnation by
public or private authority as herein provided, Tenant shall, nevertheless,
remain liable to Landlord to pay a sum equal to the Fixed Rent and Additional
Rent herein reserved for the balance of the term herein originally demised; and
Landlord may, without notice, repair or alter the Demised Premises in such
manner as Landlord may deem necessary or advisable and/or let or relet the
Demised Premises, and any and all parts thereof, for the whole, or any part, of
the remainder of the said original Term, or for any period of time beyond the
expiration of the originally demised Term, in Landlord’s name, or as the agent
of Tenant, and, out of any rent so collected and received, Landlord shall first
pay to himself the expense and cost of retaking, repossessing, repairing and/or
altering the Demised Premises, and the expense of removing all persons and
property therefrom, and second, pay to himself any cost or expense sustained in
securing any new tenant or tenants, and third, pay to himself any balance
remaining on account of the liability of Tenant to Landlord for the sum equal to
the rent reserved herein and unpaid by Tenant for the remainder of the Term.
 
Section 11.4. Should any rent so collected by Landlord after the payments
aforesaid, be insufficient fully to pay to Landlord a sum equal to the Fixed
Rent and Additional Rent stipulated for herein, the balance or deficiency shall
be paid by Tenant on the rent days above specified; that is, upon each of such
rent days, Tenant shall pay to Landlord the amount of the deficiency then
existing; and Tenant hereby agrees to be and remain liable for any such
deficiency. The right of Landlord to recover from Tenant the amount thereof, or
a sum equal to the amount of Fixed Rent and Additional Rent herein reserved, if
there shall be no reletting, shall survive the issuance of any warrant of
dispossess, or other termination of this Lease; and Tenant hereby expressly
waives any defense that might be predicated upon the issuance of such warrant of
dispossess, or other termination or cancellation of the hereby demised term.
 
12

--------------------------------------------------------------------------------

 
 
Section 11.5. A suit or suits for the recovery of such deficiency or damages, or
for a sum equal to any installment or installments of the Fixed Rent or
Additional Rent due hereunder, may be brought by Landlord, from time to time, at
his election, and nothing herein contained shall be deemed to require Landlord
to await the date whereon this Lease, or the term hereof, would have expired by
limitation, had there been no such default by the Tenant or no such termination
or cancellation.
 
ARTICLE XII
 
REMEDIES OF LANDLORD
 
Section 12.1. In the event that Tenant shall fail to pay any of the items
required to be paid by Tenant pursuant hereto (other than the Fixed Rent),
Landlord may, but shall not be required to, pay any such items, premiums or
sums, and shall thereupon become entitled to repayment from Tenant, on demand,
of any amount so paid.
 
Section 12.2. No performance by Landlord of any of the obligations on Tenant’s
part to be performed hereunder shall be or be deemed to be a waiver of Tenant’s
default in the failure to perform the same nor shall the performance thereof by
Landlord release or relieve Tenant from any obligations on Tenant’s part to be
performed under this Lease.
 
Section 12.3. Landlord shall at all times during the Term, upon reasonable
notice given to Tenant, have the right and privilege to enter the Demised
Premises and the buildings, additions and improvements thereon at reasonable
times for the purpose of inspecting the same to prospective purchasers or
mortgagees thereof. Also, provided Landlord provides tenant with reasonable
advance notice, Landlord shall also have the right and privilege during the last
ninety (90) days prior to the Expiration Date (i) to enter the Demised Premises
and the buildings, additions and improvements thereon at reasonable times during
business hours for the purpose of exhibiting the same to prospective new
tenants; and (ii) to display the customary “To Let” and “For Sale” signs on said
buildings. Landlord shall, during the Term, have the right and privilege to
enter the Demised Premises at any time without notice in the event of an
emergency.
 
Section 12.4. Landlord shall, at all times during the Term, upon reasonable
notice given to Tenant, have the right to enter the Demised Premises or any part
thereof, for the purpose of making such repairs or alterations therein as
Landlord deems necessary, but such right of access shall not be construed as
obligating Landlord to make any repairs to or replacements of said building or
buildings, additions or improvements or as obligating Landlord to make any
inspection or examination of said building or buildings, additions or
improvements.
 
13

--------------------------------------------------------------------------------

 
 
Section 12.5. The rights and remedies given to Landlord in this Lease are
distinct, separate and cumulative, and no one of them, whether or not exercised
by the Landlord, shall be deemed to be in exclusion of any of the others, or of
any rights or remedies otherwise provided at law or in equity.
 
Section 12.6. In addition to and cumulative with any other remedy herein,
Landlord shall have the right to impose a late fee of five percent (5%) on any
payment of Fixed Rent, Additional Rent or any other sum due hereunder which is
not paid within thirty (30) days of the date due. If after such thirty (30) day
period any payment of Fixed Rent, Additional Rent or other such amount due
hereunder shall bear interest at the annual rate equal to the lower of eighteen
percent (18%) or the highest rate allowed by law.
 
ARTICLE XIII
 
DEFAULT BY LANDLORD
 
Section 13.1. Landlord shall be in default under this Lease if Landlord fails to
perform any of its obligations or breaches any of its covenants contained in
this Lease and said failure or breach continues for a period of thirty (30) days
after written notice from Tenant to Landlord (this thirty (30) day period shall
be extended for such reasonable period of time as is necessary to cure the
default, if the alleged default is not reasonably capable of cure within the
thirty (30) day period and Landlord commences and continues diligently to cure
said default).
 
ARTICLE XIV
 
TENANT’S REMEDIES
 
Section 14.1. Upon a default by Landlord, Tenant shall have the right to
terminate this Lease or vacate the Demised Premises in the event of a breach by
Landlord which is not timely cured. In addition, if Landlord is in default under
this Lease, Tenant may commence an independent action against Landlord for any
remedy available to Tenant at law or in equity, all such remedies to be
cumulative and non-exclusive. In addition, should Tenant obtain a final,
unappealable monetary judgment against Landlord, Tenant may offset such judgment
against all Fixed Rent and Additional Rent and other sums next due under this
Lease until Tenant has fully recovered the amount of such judgment. In all
events, Landlord’s liability under this Lease shall be limited to Landlord’s
interest in the Demised Premises.
 
ARTICLE XV
 
NO WAIVER BY LANDLORD
 
Section 15.1. No receipt of moneys by Landlord from Tenant after the termination
or cancellation of this Lease shall reinstate, continue or extend the Term, or
affect any notice theretofore given to Tenant, or operate as a waiver of the
right of Landlord to enforce the Fixed Rent or Additional Rent then due, or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Demised Premises by proper suit, action, proceeding or
remedy, except as in this Lease otherwise specifically stated; it being agreed
that after the service of notice to terminate or cancel this Lease, or the
commencement of suit, action or summary proceedings, or any other remedy, or
after a final order or judgment for the possession of the Demised Premises,
Landlord may demand, receive and collect any moneys due, or thereafter falling
due, without, in any manner, affecting such notice, proceeding, suit, action,
order or judgment; and any and all such moneys collected shall be deemed to be
payments on account of the use and occupation of the Demised Premises or, at the
election of Landlord, on account of Tenant’s liability hereunder.
 
14

--------------------------------------------------------------------------------

 
 
Section 15.2. The failure of Landlord to enforce any agreement, condition,
covenant or term, by reason of its breach by Tenant, shall not be deemed to
void, waive or affect the right of Landlord to enforce the same agreement,
condition, covenant or term on the occasion of a subsequent default or breach.
 
Section 15.3. The specific remedies to which Landlord may resort under the terms
of this Lease are cumulative and are not intended to be exclusive of any other
remedies to which Landlord may be lawfully entitled in case of any breach by
Tenant of any of the terms, covenants and conditions of this Lease. The failure
of Landlord to insist in any one or more case upon the strict performance of any
of the terms, covenants and conditions of this Lease, or to exercise any right
or remedy herein contained, shall not be construed as a waiver or relinquishment
for the future of such terms, covenants and conditions. The receipt by Landlord
of rent with knowledge of the breach of any of such terms, covenants and
conditions shall not be deemed a waiver of such breach. The acceptance of any
check or payment bearing or accompanied by any endorsement, legend or statements
shall not, of itself, constitute any change in or termination of this Lease. No
surrender of the Demised Premises by Tenant (prior to any termination of this
Lease) shall be valid unless consented to in writing by Landlord.
 
ARTICLE XVI
 
CONDEMNATION
 
Section 16.1. If (i) the entire Demised Premises shall be taken in or by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, or (ii) any portion of the Demised Premises, or the use or occupancy
thereof, shall be taken in or by such proceedings so as to (A) render the
remaining portion thereof unsuitable for the conduct of Tenant’s business or for
Tenant’s use or (B) prevent Tenant from carrying on its normal operations at the
Demised Premises for a period of four (4) consecutive months, then Tenant shall,
not later than 60 days after any such taking, give notice to Landlord of its
intention to terminate this Lease on any business day specified in such notice
which occurs not less than 60 nor more than 180 days after the giving of such
notice by Tenant and this Lease shall thereupon terminate on the date specified
in such notice.
 
Section 16.2. If Tenant fails to terminate this Lease within the time and in the
manner set forth in Section 16.1 above, or elects not to terminate this Lease,
this Lease shall continue in full force and effect but Fixed Rent and Additional
Rent or other sums payable by Tenant hereunder shall abate in direct proportion
to the number of rentable square feet of space of the Demised Premises so taken.
 
15

--------------------------------------------------------------------------------

 

Section 16.3. In any case in which this Lease shall not terminate, but shall
continue with respect to the portion of the Demised Premises remaining after the
taking, Landlord shall restore that portion of the Demised Premises so remaining
to as near a complete architectural unit as is practical; provided, however,
that if Landlord’s costs and expenses incurred or to be incurred in connection
with such restoration are reasonably estimated by Landlord to exceed the award
to be received by Landlord, Landlord, regardless of whether Landlord and Tenant
have earlier elected to continue this Lease as to the remaining Demised
Premises, may nevertheless terminate this Lease by written notice to Tenant
within thirty (30) days following Landlord’s receipt of payment representing
full compensation for the Demised Premises so taken or damaged by such taking.
 
Section 16.4. Except to the extent set forth in Section 16.5 below, all awards
in condemnation, whether recovered as a result of litigation, or in settlement
thereof, or as part of a private purchase in lieu of condemnation, and whether
termed compensation or damages, but payable in any event for the taking of all
or a portion of the Demised Premises shall belong solely to Landlord. Tenant
assigns to Landlord all of Tenant’s right, title, and interest, if any, in and
to such awards in condemnation, and all rights to an apportionment thereof.
Tenant consents to Landlord’s withdrawal of any sum deposited into the court
registry of any court of competent jurisdiction by a condemning authority, at
any time during the pendency of condemnation proceedings, should such
proceedings be initiated against Landlord, except to the extent to which any
sums so deposited represent damages or compensation which belong to Tenant
pursuant to the provisions of Section 16.5 below.
 
Section 16.5. Tenant shall have the right to claim and recover, provided Tenant
asserts and pursues such claims against the condemning authority, only that
compensation or damage representing Tenant’s moving and relocation expenses and
the value of personal property and trade fixtures owned by Tenant and which do
not become the property of Landlord upon the expiration or sooner termination of
this Lease. Tenant may also pursue its business damage claim against the
condemning authority.
 
ARTICLE XVII
 
ESTOPPEL CERTIFICATE
 
Section 17.1. At any time and from time to time either party, upon request of
the other party, will execute, acknowledge and deliver an instrument, stating,
if the same be true, that this Lease is a true and exact copy of the Lease
between the parties hereto, that there are no amendments hereto (or stating what
amendments there may be), that the same is then in full force and effect and
that, to the best of its knowledge, there are no offsets, defenses or
counterclaims with respect to the payment of Rent hereunder or in the
performance of the other terms, covenants and conditions hereof on the part of
Tenant or Landlord, as the case may be, to be performed, and that as of such
date no default has been declared hereunder by either party or if so, specifying
the same. Such instrument will be executed by the other party and delivered to
the requesting party within fifteen (15) days of receipt of a written request
therefor.
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE XVIII
 
QUIET ENJOYMENT
 
Section 18.1. Tenant, upon payment of the rents herein reserved and upon the due
performance and observance of all the covenants, conditions and agreements
herein contained on Tenant’s part to be performed and observed, shall and may at
all times during the term hereby granted peaceably and quietly have, hold and
enjoy the Demised Premises without any manner of suit, trouble or hindrance of
and from any person whatsoever.
 
ARTICLE XIX
 
SURRENDER
 
Section 19.1. Tenant shall, on the last day of the term hereof, or upon the
sooner termination of the term hereof, quit and surrender to Landlord the
Demised Premises vacant, free of all furniture and other personal property, and
in good order and condition, ordinary wear and tear and obsolescence excepted,
and Tenant shall remove or demolish all of the fixtures, fences, railings,
structures and other improvements which Landlord shall elect pursuant to and in
accordance with Section 5.4 hereof. Tenant’s obligation to observe and perform
this covenant shall survive the expiration or earlier termination of the Term.
 
Section 19.2. Upon the expiration of the Term, all Fixed Rent and Additional
Rent and other items payable by Tenant under this Lease shall be apportioned to
the date of termination. Tenant’s obligation to pay such amounts shall survive
the expiration or earlier termination of the Term.
 
 
ARTICLE XX
 
UTILITIES
 
Section 20.1. Tenant shall pay for all utility services, including electricity,
water, garbage, sewage, and other charges and expenses in connection with the
Demised Premises.
 
ARTICLE XXI
 
SECURITY DEPOSIT
 
Section 21.1. As a condition precedent to Landlord’s obligations under this
Lease, Tenant shall deposit with Landlord upon the execution of this Lease by
Landlord and Tenant, the sum of one month’s rent, representing a security
deposit (“Security Deposit”), to secure Tenant’s full and faithful performance
of all of the terms, covenants and conditions of this Lease. The Security
Deposit shall be held by Landlord as security for Tenant’s full and faithful
performance of the terms, covenants, and conditions of this Lease including the
payment of Fixed Rent and Additional Rent. The Security Deposit shall not be
considered an advance payment of Rent and shall never constitute liquidated
damages for any default by Tenant. The Security Deposit may be commingled with
other funds of Landlord and Landlord shall pay to Tenant any and all interest
that may accrue on the Security Deposit during the Term.
 
17

--------------------------------------------------------------------------------

 
 
Section 21.2. Notwithstanding anything to the contrary in Section 21.1, Landlord
hereby agrees to waive the requirement of the Security Deposit. However in the
event Tenant is permitted to assign or sublet in accordance with the terms and
conditions of this Lease, the provisions of Section 21.1 shall apply to the
permitted assignee.
 
ARTICLE XXII
 
FORCE MAJEURE
 
Section 22.1. Notwithstanding anything in this Lease to the contrary, if
Landlord or Tenant shall be delayed or hindered in, or prevented from the
performance of, any act required under this Lease (other than the payment of
Rent by Tenant) by reason of strike, lockout, civil commotion, warlike
operation, invasion, rebellion, hostilities, military or usurped power,
sabotage, government regulations or controls, inability to obtain any material,
utility, service, or financing, through hurricanes, floods, other natural
disasters, or acts of God, or for any other cause beyond the direct control of
the party who is seeking additional time for the performance of such act, then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a reasonable
period, in no event to exceed a period equivalent to the period of such delay.
 
ARTICLE XXIII
 
BROKER
 
Section 23.1.  Landlord and Tenant represent and warrant that they neither
consulted nor negotiated with any broker or finder with respect to the Demised
Premises. Landlord and Tenant agree to indemnify, defend, and save the other
harmless from and against any claims for fees or commissions from anyone with
whom they have dealt in connection with the Demised Premises or this Lease
including attorneys’ fees incurred in connection with the defense of any such
claim.
 
ARTICLE XXIV
 
HAZARDOUS SUBSTANCES
 
Section 24.1. The term “Hazardous Substances” shall mean pollutants,
contaminants, toxic or hazardous wastes, or any other substances, the removal of
which is required, or the use of which is restricted, regulated, prohibited or
penalized by any “Environmental Law” which term shall mean any federal, state or
local law or ordinance relating to pollution or protection of the environment.
Tenant agrees that (a) no activity will be conducted on the Demised Premises
that will produce any Hazardous Substance, except for such activities that are
part of the ordinary course of Tenant’s business activities (the “Permitted
Activities”), provided said Permitted Activities are conducted in accordance
with all Environmental Laws and have been approved in advance in writing by
Landlord; (b) the Demised Premises will not be used in any manner for the
storage of any Hazardous Substances except for the temporary storage of such
materials that are used in the ordinary course of Tenant’s business (the
“Permitted Materials”), provided such Permitted Materials are properly stored in
a manner and location meeting all Environmental Laws and approved in advance in
writing by Landlord; (c) Tenant will not install any underground tanks of any
type; (d) Tenant will not allow any surface or subsurface conditions to exist or
come into existence that constitute, or with the passage of time may constitute,
a public or private nuisance; (e) Tenant will not permit any Hazardous
Substances to be brought onto the Demised Premises, except for the Permitted
Materials, and if so brought or found located thereon, the same shall be
immediately removed, with proper disposal, and all required cleanup procedures
shall be diligently undertaken pursuant to all Environmental Laws. If, at any
time during or after the Term, the Demised Premises are found to be so
contaminated or subject to said conditions, Tenant shall indemnify, defend, and
hold Landlord harmless from all claims, demands, actions, liabilities, costs,
expenses, damages and obligations of any nature arising from or as a result of
the use of the Demised Premises by Tenant. The foregoing indemnification shall
survive the termination or expiration of this Lease
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE XXV
 
HOLDOVER
 
Section 25.1. Tenant agrees to quit and surrender vacant, full, broom-clean
possession of the Premises to Landlord on the Expiration Date free and clear of
any leases, tenancies, and rights of occupancy in anyone claiming through
Tenant. If Tenant shall fail or refuse to surrender vacant, full, broom-clean
possession of the Demised Premises to Landlord on or before the expiration of
this Lease, then Tenant shall pay to Landlord for each day or fraction of a day
that Tenant shall fail to surrender such vacant, full, broom-clean possession of
the Demised Premises to Landlord an agreed-upon sum equal to two (2) times the
quotient obtained by dividing (i) the sum of the monthly installments of Fixed
Rent then payable under this Lease by (ii) 30. In addition Tenant shall pay to
Landlord for each day or fraction of a day that Tenant shall fail to surrender
such vacant, full, broom-clean possession of the Premises to Landlord an
agreed-upon sum equal to the quotient obtained by dividing (i)  one-twelfth of
all Additional Rent then payable under this Lease; by (ii) 30.
 
ARTICLE XXVI
 
RULES AND REGULATIONS
 
Section 26.1. Tenant acknowledges that the Demised Premises are located within
an office park and that there is an office park association which has
promulgated such rules and regulations governing buildings located in the office
park. Tenant agrees that all activities conducted by Tenant, its employees,
agents and invitees on the Demised Premises will comply with the rules and
regulations promulgated by the office park association.
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE XXVII
 
MISCELLANEOUS PROVISIONS
 
Section 27.1. It is mutually agreed by and between Landlord and Tenant that the
respective parties shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease or Tenant’s use or occupancy of the Demised Premises.
 
Section 27.2. 
 
(a)         The term “Landlord” as used herein shall mean only the owner or the
mortgagee in possession for the time being of the Demised Premises, so that in
the event of any sale, transfer or conveyance of the Demised Premises, Landlord
shall be and hereby is entirely freed and relieved of all agreements, covenants
and obligations of Landlord hereunder.
 
(b)         The term “Tenant” as used herein shall mean the tenant named herein,
and from and after any valid assignment or transfer in whole of said Tenant’s
interest under this Lease pursuant to the provisions of Article VIII, shall mean
only the assignee or transferee thereof.
 
(c)         The words “re-enter” and “re-entry” as used herein shall not be
restricted to their technical legal meaning.
 
Section 27.3. The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
this Lease nor in any way affect this Lease.
 
Section 27.4. This Lease shall be governed by and construed in accordance with
the laws of the State of Florida.
 
Section 27.5. This Lease contains the entire agreement between the parties and
may not be extended, renewed, terminated or otherwise modified in any manner
except by an instrument in writing executed by the party against whom
enforcement of such modification is sought.
 
Section 27.6. The agreements, terms, covenants and conditions herein shall bind
and inure to the benefit of Landlord and Tenant and their respective heirs,
personal representatives, successors and permitted assigns.
 
Section 27.7. Notice wherever provided for herein shall be in writing and shall
be given either by personal service with acknowledgment of receipt, by certified
or registered mail, return receipt requested, by overnight courier or by
facsimile, to the persons and at the addresses hereinabove set forth, or to such
other persons or at such other addresses as may be designated by written notice
from either party to the other. Notices shall be deemed given on the date of the
mailing or personal service thereof.
 
20

--------------------------------------------------------------------------------

 
 
Section 27.8. If any provision of this Lease shall be invalid or unenforceable,
the remainder of the provisions of this Lease shall not be affected thereby and
each and every provision of this Lease shall be enforceable to the fullest
extent permitted by law.
 
Section 27.9. This Lease shall not become binding upon Landlord, unless and
until Landlord shall have unconditionally delivered a fully executed copy of
this Lease to Tenant.
 
Section 27.10. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS. ADDITIONAL INFORMATION REGARDING
RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.
LANDLORD DOES NOT MAKE ANY REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE
PRESENCE OR ABSENCE OF RADON GAS AT THE DEMISED PREMISES.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above set forth.
 
WITNESSES:
             
“Landlord”
         
Xenon Research, Inc., a Florida corporation
Name:
           
By:
/s/ Simon Raab
   
Name:
Simon Raab
   
Title:
President

   
Name:
       

 

   
“Tenant”
         
FARO Technologies, Inc., a Florida corporation
 
             
By:
/s/ Jay Freeland
Name:
   
Name:
Jay Freeland
     
Title:
Co-CEO

 

         
Name:
       




21

--------------------------------------------------------------------------------

 